

Exhibit 10.4
SECOND WAIVER AND
AMENDMENT TO SECURITIES PURCHASE AGREEMENT
This Second Waiver and Amendment to Securities Purchase Agreement (the “Waiver
and Amendment”) is entered into as of the 30th day of March 2018, by and among
Myovant Sciences Ltd., an exempted company incorporated and organized under the
laws of Bermuda (“Issuer”), Myovant Holdings Limited, a company incorporated in
England and Wales with registered number 10317663 (“Myovant England”), Myovant
Sciences GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) incorporated and organized under the laws of Switzerland (“Myovant
Switzerland”), Myovant Sciences Ireland Limited, a private company limited by
shares organized under the laws of Ireland with registered number 601541
(“Myovant Ireland”), Myovant Sciences, Inc., a Delaware corporation (“Myovant
Delaware” and, together with Myovant England, Myovant Switzerland and Myovant
Ireland, each a “Guarantor”, and together with Issuer, collectively, the “Note
Parties”), the several banks and other financial institutions or entities from
time to time parties to the Purchase Agreement (as defined below) (each referred
to as a “Purchaser” and collectively referred to as “Purchasers”), and NOVAQUEST
PHARMA OPPORTUNITIES FUND IV, L.P., a Cayman Islands exempted limited
partnership, in its capacity as administrative agent and collateral agent for
itself and Purchasers (in such capacity, the “Agent”).
W I T N E S S E T H
WHEREAS, the Note Parties, Agent and Purchasers    have entered into that
certain Securities Purchase Agreement dated as of October 16, 2017 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Purchase Agreement”), pursuant to which Purchasers have agreed to purchase
certain Notes from Issuer in accordance with the terms thereof; and
WHEREAS, clause (iii) of Section 2.01(f) of the Purchase Agreement states that
“to the extent that the Notes have not been listed and admitted to trading on
the BSX (or another recognized stock exchange within the meaning of Section 1005
Income Tax Act 2007) prior to the first scheduled interest payment date, the
payment of any amount of interest which would have been due and payable on such
date shall be deferred until the next Business Day after the second scheduled
interest payment date (the “Initial Payment Extension Provision”); and
WHEREAS, on March 22, 2018, Issuer submitted its listing application to the BSX
in full, but does not expect the listing to be admitted until up to fifteen days
after the second scheduled interest payment date; and
WHEREAS, Section 11.03(b) of the Purchase Agreement provides that the Note
Parties, the Agent and the Required Purchasers may, by written consent, (i)
waive certain requirements of the Purchase Agreement and (ii) amend the Purchase
Agreement; and
WHEREAS, the Note Parties, the Agent and the Required Purchasers desire to waive
the Initial Payment Extension Provision and amend Section 2.01(f)(iii) to extend
such provision by fifteen days; and
WHEREAS, the Note Parties, the Agent and the Required Purchasers desire to amend
the Purchase Agreement pursuant to this Waiver and Amendment to modify the first
date on which the payment of interest on the Notes must be paid; and
WHEREAS, the undersigned constitute all of the Note Parties, the Agent and the
Required Purchasers.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.


1.

--------------------------------------------------------------------------------




1.Defined Terms. Capitalized terms used herein (including in the preamble and
recitals above) but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Purchase Agreement.
2.    Waiver. Subject to the terms and conditions of this Waiver and Amendment,
Agent and the Required Purchasers hereby waive the Initial Payment Extension
Provision to the extent the payment of any amount of interest would be due and
payable on the next Business Day after the second scheduled interest payment
date. The foregoing waiver is a limited, one-time waiver and, except as
expressly set forth herein, shall not be deemed to: (a) constitute a waiver of
any other provision or Event of Default under the Purchase Agreement or any
other Note Document, whether now existing or hereafter arising, (b) constitute a
waiver of any right or remedy of Agent or any Purchaser under the Purchase
Agreement or any other Note Document, or (c) establish a custom or course of
dealing or conduct between Agent and Purchasers, on the one hand, and any Note
Party on the other hand with respect to the waiver of any other provision under
the Purchase Agreement or any other Note Document. The foregoing waiver shall
not be deemed to constitute a consent of any other act, omission or any breach
of the Purchase Agreement or any of the other Note Documents.
3.    Amendment to Purchase Agreement. Subject to the satisfaction of the
conditions precedent set forth herein, Section 2.01(f)(iii) of the Purchase
Agreement is hereby deleted in its entirety and the following language is hereby
substituted therefor:
“(iii) is fifteen days after the second scheduled interest payment date.”
4.    Conditions. The effectiveness of this Waiver and Amendment is subject to
the satisfaction of the following conditions precedent:
(a)    the execution and delivery of this Waiver and Amendment by the Note
Parties, Agent and Required Purchasers, together with such other documents and
instruments reasonably requested by Agent; and
(b)    no Event of Default shall have occurred and be continuing.
5.    No Modification. Except as expressly stated herein, the Agent and
Purchasers reserve all rights, privileges and remedies under the Note Documents.
Except as amended or consented to hereby, the Purchase Agreement and other Note
Documents remain unmodified and in full force and effect. All references in the
Note Documents to the Purchase Agreement shall be deemed to be references to the
Purchase Agreement as amended hereby.
6.    Successors and Assigns. The provisions of this Waiver and Amendment shall
inure to the benefit of and be binding on each Note Party and its permitted
assigns (if any), except that no Note Party shall assign its obligations
hereunder or under any of the other Note Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.
7.    Governing Law. This Waiver and Amendment shall be governed by and
construed under the laws of the State of New York, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
8.    Reaffirmation of Obligations. Each Note Party (a) acknowledges and
consents to all of the terms and conditions of this Waiver and Amendment, (b)
affirms all of its obligations under the Note Documents and (c) agrees that this
Waiver and Amendment does not operate to reduce or discharge such Note Party’s
obligations under the Note Documents.


2.

--------------------------------------------------------------------------------




9.    Reaffirmation of Security Interests. Each Note Party (a) affirms that each
of the Liens granted in or pursuant to the Note Documents are valid and
subsisting and (b) agrees that this Waiver and Amendment shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Note Documents.
10.    Counterparts. This Waiver and Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which when so delivered shall be deemed an original, but all of which
counterparts shall constitute but one and the same instrument.
[Signature Pages Follow]




3.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Amendment
to Securities Purchase Agreement as of the day and year first above written.
ISSUER:
MYOVANT SCIENCES LTD.
Signature:
/s/ Frank Karbe
Print Name:
Frank Karbe
Title:
Principal Accounting Officer



GUARANTORS:
MYOVANT HOLDINGS LIMITED
Signature:
/s/ Evia Mary Soussi
Print Name:
Evia Mary Soussi
Title:
Director

in the presence of:
Witness Signature
/s/ Jason Reader
Print Name:
Jason Reader
Witness Address
First Floor, Templeback, 10 Templeback, Bristol, BS1 6F2



MYOVANT SCIENCES GMBH
Signature:
/s/ Marianne Romeo Dinsmore
Print Name:
Marianne Romeo Dinsmore
Title:
Director



 


[Signature Page to Waiver and Amendment to Securities Purchase Agreement]

--------------------------------------------------------------------------------






SIGNED
for and on behalf of
MYOVANT SCIENCES IRELAND LIMITED
by its lawfully appointed attorney
David Pierce
 
 
Print name of Attorney
 
 
 
 
 
in the presence of:
 
 
 
 
 
/s/ Lonan Durand
 
/s/ David Pierce
Witness signature
 
Signature of Attorney
 
 
 
Lonan Durand
 
 
Print Name
 
 
 
 
 
3 Oaktree Lawn Carpenterstown Park, Castleknock D15
 
 
Print Address
 
 
 
 
 
Financial Controller
 
 
Witness Occupation
 
 







[Signature Page to Waiver and Amendment to Securities Purchase Agreement]

--------------------------------------------------------------------------------






MYOVANT SCIENCES INC.
Signature:
/s/ Frank Karbe
Print Name:
Frank Karbe
Title:
CFO





[Signature Page to Waiver and Amendment to Securities Purchase Agreement]

--------------------------------------------------------------------------------






AGENT:
NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P.
By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
Signature:
/s/ Ronald J. Wooten
Print Name:
Ronald J. Wooten
Title:
Director





PURCHASERS:
NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P.
By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
Signature:
/s/ Ronald J. Wooten
Print Name:
Ronald J. Wooten
Title:
Director



NOVAQUEST PHARMA OPPORTUNITIES FUND IV (PARALLEL), L.P.
By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
Signature:
/s/ Ronald J. Wooten
Print Name:
Ronald J. Wooten
Title:
Director







[Signature Page to Waiver and Amendment to Securities Purchase Agreement]